ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
The Whiting-Turner Construction               ) ASBCA No. 62636
                                              )
Under Contract No. N40080-16-C-0172           )

APPEARANCES FOR THE APPELLANT:                   Michael A. Branca, Esq.
                                                 Joshua A. Morehouse, Esq.
                                                  Peckar & Abramson, P.C.
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Craig D. Jensen, Esq.
                                                  Navy Chief Trial Attorney
                                                 Robyn L. Hamady, Esq.
                                                  Assistant Director

                               ORDER OF DISMISSAL

      The parties have settled the dispute. The appeal is dismissed with prejudice.

      Dated: February 8, 2022



                                              DANIEL S. HERFELD
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62636, Appeal of The Whiting-Turner
Construction, rendered in conformance with the Board’s Charter.

      Dated: February 8, 2022


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals